Citation Nr: 0838277	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-25 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral elbow injury.

2.  Entitlement to service connection for complete atrophy of 
the left testicle.

3.  Entitlement to service connection for skin disorder of 
the feet and toes.

4.  Entitlement to service connection for right ankle 
disorder.

5.  Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from March 1963 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran's claimed 
residuals of bilateral elbow injury are due to any incident 
or event in active service, and arthritis is not shown to 
have been manifested either in service or within one year 
after separation from service.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran's complete 
atrophy of the left testicle is due to any incident or event 
in active service.

3.  The competent and probative medical evidence 
preponderates against a finding that the veteran's skin 
disorder of the feet and toes is due to any incident or event 
in active service.

4.  The competent and probative medical evidence 
preponderates against a finding that the veteran's right 
ankle disorder is due to any incident or event in active 
service.

5.  Prior to the promulgation of a decision in the appeal, 
the veteran withdrew his appeal of the denial of service 
connection for gastritis, in a written statement received by 
the RO in January 2008.


CONCLUSIONS OF LAW

1.  Residuals of bilateral elbow injury were not incurred in 
or aggravated by service, nor may arthritis be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  Atrophy of the left testicle was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

3.  A skin disorder of the feet and toes was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.

4.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.

5.  Because the veteran has withdrawn his appeal relating to 
the issue of service connection for gastritis, the Board does 
not have jurisdiction to consider that claim.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In February 2003 and June 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the May 2003 rating 
decision, 
June 2005 SOC, and November 2007 SSOC explained the basis for 
the RO's action, and the SOC and SSOC provided him with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

A.  Service Connection for Residuals of Bilateral Elbow 
Injury

The veteran's service treatment records (STRs) show that in 
September 1970 he injured his right elbow.  He did not have 
any followup treatment, and the STRs do not show any 
treatment related to the left elbow.  At a January 1973 
clinical evaluation, the veteran's upper extremities, 
including strength and range of motion, were found to be 
normal.  On an October 1974 medical history report for his 
reserve service, the veteran indicated that he did not have, 
nor had he ever had, a painful or "trick" shoulder or 
elbow, arthritis, rheumatism, or bursitis; or a bone, joint, 
or other deformity.  At the October 1974 clinical evaluation, 
the veteran's upper extremities were found to be normal.

At a March 2003 internal medicine examination arranged 
through QTC medical services, the veteran did not complain of 
any problems with his elbows.  In September 2007 the veteran 
had a VA orthopedic examination at which the examiner 
reviewed the claims file.  The veteran reported that he did 
not take medication or use elbow braces, but that his pain 
was worse with repetitive motion and cold weather.  
Examination of the elbows revealed no effusion, edema, or 
tenderness, and his range of motion was 0 degrees of 
extension and 130 degrees of flexion bilaterally.  Supination 
and pronation was 90 degrees bilaterally, muscle strength was 
5/5 with good effort, and there was no pain on motion.  X-
rays of the elbows showed olecranon osteophytes and no other 
abnormalities.  The veteran was diagnosed with degenerative 
joint disease of the elbows.  The examiner opined that the 
veteran's right elbow condition was not a result of, or 
caused by, his active service.  There was not enough 
information in the STRs to indicate significant trauma in the 
right elbow such as to cause a nexus between the current 
condition and the incident during active service.  Both 
elbows appeared similar in nature in their degenerative 
changes, and the examiner stated the that it is was more 
likely than not that the changes were caused by 
osteoarthritis that was precipitated by the usual factors, 
such as age.

We recognize the sincerity of the arguments advanced by the 
veteran that his bilateral elbow disability is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, medical disorders require specialized training for a 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  In 
the present case, the Board notes that the September 2007 VA 
examiner opined that it is more likely than not that that the 
veteran's bilateral elbow osteoarthritis was caused by the 
usual precipitating factors such as advancing age.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for the 
residuals of a bilateral elbow injury, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Service Connection for Complete Atrophy of Left Testicle

The veteran's STRs and post-service treatment records do not 
show any complaints or treatment related to an injury or 
disease of the left testicle.  

The RO did not afford the veteran a VA examination for the 
claimed atrophy of his left testicle, on the basis that there 
is already sufficient medical evidence to decide the claim, 
and the Board agrees.  In McClendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court reviewed the criteria for 
determining when an examination is required by applicable 
regulation and how the Board applies 38 C.F.R. § 3.159(c).  
The three salient benchmarks are: competent evidence of a 
current disability or recurrent symptoms; establishment of an 
in-service event, injury, or disease; and indication that the 
current disability may be associated with an in-service 
event.  The Board finds that there is no competent medical 
evidence of an in-service event, injury, or disease related 
to the veteran's left testicle.  Therefore, the Board finds 
that the evidence of record does not trigger the necessity of 
an examination in order to decide the claim on the merits.  
See 38 C.F.R. § 3.159(c).

We recognize the sincerity of the arguments advanced by the 
veteran that the complete atrophy of his left testicle is 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu, supra.  It is true that 
the veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, Buchanan, supra.  However, as noted above, medical 
disorders require specialized training for a determination as 
to diagnosis and causation, and are therefore not susceptible 
of lay opinions on etiology.  In the present case, the Board 
notes that there is no evidence of record that the veteran 
has complete atrophy of the left testicle.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for the 
complete atrophy of the left testicle, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  

C.  Service Connection for Skin Disorder of Feet and Toes

The veteran's STRs and post-service treatment records do not 
show any complaints or treatment related to a skin disorder 
of the feet and toes.  The veteran wrote on his June 2005 VA 
Form 9 that this condition was originally treated in service 
and that he was currently treating it with over-the-ounter 
ointments.

In September 2007 the veteran had a VA examination at which 
he complained of a rash on his abdomen which he said began in 
Vietnam.  On examination, a "belt-like" lesion, brownish in 
color, was noted across the lower abdomen and lower back; it 
was 5 cm in width and covered one percent of the total body 
surface.  The examiner also reviewed the veteran's claims 
file, and he did not make a diagnosis related to a skin 
disorder of the feet and toes.

As above, the Board recognizes the sincerity of the arguments 
advanced by the veteran that his skin disorder of the feet 
and toes is service connected.  However, as also discussed 
above, medical disorders require specialized training for a 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  In 
the present case, the Board notes that there is no evidence 
of record that the veteran has a skin disorder of the feet 
and toes.


Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin disorder of the feet and toes, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.

D.  Service Connection for Right Ankle Disorder

The veteran's STRs and post-service treatment records do not 
show any complaints or treatment related to a right ankle 
disorder.  He wrote on his June 2005 VA Form 9 that his 
bilateral ankle condition caused chronic pain, and was 
residual of the injuries he sustained to his ankles in 
service.

At the veteran's September 2007 orthopedic VA examination, he 
said that he used ankle braces.  He reported being worse with 
repetitive motion of the ankles and with prolonged standing 
or walking of more than 20 minutes.  Standing or walking on 
hard concrete, inclines, uneven ground, hills, and stairs was 
described as difficult.  The examiner noted that the veteran 
had instability in his ankles.  He did not use crutches, 
canes, or corrective shoes.  On examination he had a +1 
effusion of the right ankle in the lateral aspect, and 
stiffness with passive range-of-motion maneuvers.  The range 
of motion, both passive and active, was 0-25 degrees 
dorsiflexion bilaterally and 0-20 degrees plantar flexion 
bilaterally.  The ankles appeared stable and there was no 
varus or valgus angulation of the os calcis in relationship 
to the long axis of the tibiae and fibulae.  X-rays of the 
right ankle showed inferior calcaneal osteophytes with 
ossification of the patellar tendon insertions, and 
ossification involving the lower left inter-osseous membrane.  
The examiner diagnosed the veteran with degenerative joint 
disease of both ankles.  He wrote that it was his opinion 
that there was a causal relationship between the current left 
ankle disorder and the injury he suffered in service, but did 
not state such an opinion regarding the veteran's right 
ankle.

We recognize the sincerity of the arguments advanced by the 
veteran that his right ankle disorder is service connected.  
However, as discussed above, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  Medical disorders require specialized 
training for a determination as to diagnosis and causation, 
and are therefore not susceptible of lay opinions on 
etiology.  In the present case, the Board notes that the STRs 
do not show that the veteran sustained a right ankle injury 
during his active service, and that the VA examiner did not 
find a causal relationship between the veteran's current 
right ankle disorder and his active military service.  As to 
the left ankle, the RO has already granted service connection 
for that disability.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right ankle disorder, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

E.  Service Connection for Gastritis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

By a May 2003 rating decision, the RO denied the veteran's 
claim for gastritis.  The veteran filed a notice of 
disagreement as to that determination, a statement of the 
case was issued in June 2005, and he perfected his appeal by 
filing a VA Form 9 in June 2005.  In a January 2008 written 
statement, the veteran withdrew his appeal for service 
connection for gastritis.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration on this issue.  Thus, the Board 
does not have jurisdiction to review it, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).




ORDER

Service connection for residuals of bilateral elbow injury is 
denied.

Service connection for complete atrophy of the left testicle 
is denied.

Service connection for skin disorder of the feet and toes is 
denied.

Service connection right ankle disorder is denied.

The appeal for service connection for gastritis is dismissed.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


